I can not concur and will write. I have concluded it would serve no useful purpose now to write at length. The Act of the Legislature is so clearly violative of the Constitution it takes no argument to show it. This seems to be so fully admitted by Judge Harper's opinion, at least in these respects: (1) That it is an omnibus marketing law or legislative Act, therefore not subject to constitutional requirement that it should not contain more than one subject. (2) That the property taken from the owner without pay is so trivial that it ought not to invalidate the Act. (3) It can not be held unconstitutional in punishing the ginner for taking the citizen's property over owner's protest. Pointedly these matters are violative of guarantees of our Constitution.
                       ON MOTION TO RETAX.                         March 8, 1916.